TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 11, 2015



                                       NO. 03-13-00590-CV


                                    Lance Richards, Appellant

                                                  v.

     US Bank National Association, as Trustee for Credit Suisse First Boston Mortgage
                   Securities Corp., Home Equity Asset Trust 2003-7,
            Home Equity Pass-Through Certificates, Series 2003-7, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
             AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on May 30, 2013. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.